


Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is made as of October 19, 2006,
by and among IA Global, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Company”), Australian Secured Financial
Limited ACN 120 340 507, a company registered and existing under the laws of
Australia (“ASFL”), and each of the selling shareholders of ASFL listed on
Schedule I hereto (each a “Seller” and collectively the “Sellers”).

P r e l i m i n a r y    S t a t e m e n t s

A.      The Company desires to acquire 1,481,144 ordinary shares of ASFL (the
“ASFL Ordinary Shares”) from the Sellers, in the amounts specified on Schedule I
hereto, which ASFL Ordinary Shares equal 36% of the outstanding equity interests
of ASFL on a fully-diluted basis, in exchange for (i) 4,375 shares of the
Company’s Series A-1 Convertible Preferred Stock (the “IAO Preferred Stock”),
which is convertible into 43,750,000 shares (the “IAO Conversion Stock”) of the
Company’s common stock, par value US$.001 per share (the “IAO Common Stock”, and
together with the IAO Preferred Stock, the “Company Shares”), upon the terms and
subject to the conditions contained in the Certificate of Designations for the
IAO Preferred Stock set forth on Schedule II hereto (the “Certificate of
Designations”) and (ii) US$500,000 in cash, on the terms provided herein; and

B.          The parties hereto agree that the shares of IAO Preferred Stock to
be issued pursuant to this Agreement have an agreed upon value in the
transaction of US$7,000,000, or US$0.16 per share based on the October 2, 2006
close price, the close price the day before the October 3, 2006 Term Sheet was
signed. The parties intend this transaction to qualify as a tax-free exchange.

NOW, THEREFORE, for and in consideration of the premises, covenants, and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties do
covenant, agree, represent, warrant, and stipulate as follows:

A g r e e m e n t

1.

EXCHANGE

 

1.1

Issuance of IAO Preferred Stock and Cash.

(a)         Subject to the terms and conditions set forth herein, the Company
hereby transfers to the Sellers, in the several amounts set forth on Schedule I
hereto:

 

Page 1 of 26

 

--------------------------------------------------------------------------------




(i) 4,375 shares of IAO Preferred Stock and US$250,000 on the date hereof (the
“Closing Date” and such cash amount the “Closing Date Cash Payment”);

(ii) US$125,000 on the 90th day following the date hereof, and

(iii) US$125,000 on the 180th day following the date hereof.

(b)        The shares of IAO Preferred Stock have been registered in the names
of the several Sellers as set forth on Schedule I hereto and the Closing Date
Cash Payment has been, and future cash payments will be, made by wire transfer
to the trust account, on behalf of the Sellers, specified below:

Davis Lawyers Trust Account

Suncorp Metway

BSB 484 799

Account No: 16-097880-9

 

 

1.2

Transfer of ASFL Ordinary Shares to the Company.

(a)         Subject to the terms and conditions set forth herein, the Sellers
hereby jointly and severally transfer to the Company the ASFL Ordinary Shares,
as set forth on Schedule I on the date hereof.

(b)        The ASFL Ordinary Shares delivered to the Company pursuant to Section
1.1(b) have been duly endorsed in blank or with stock powers effecting such
transfer such that, subject to Section 4.1 hereof, the Company may seek
immediate re-registration of such shares into the name of the Company on the
books and records of ASFL.

2.

REPRESENTATION AND WARRANTIES OF THE SELLERS AND ASFL

Except as set forth on the ASFL Disclosure Schedule attached hereto as Exhibit A
(the “ASFL Disclosure Schedule”), the Sellers and ASFL, jointly and severally,
represent and warrant to the Company as follows:

2.1        Organization, Execution and Delivery; Valid and Binding Agreements.
The Sellers and ASFL have duly executed and delivered this Agreement and,
assuming that this Agreement is the legal, valid and binding agreement of the
Company, this Agreement constitutes the valid and binding obligations of the
Sellers and ASFL, enforceable against each such party, in accordance with its
terms.

2.2        Authority; No Breach. The Sellers and ASFL have all requisite power
and authority (and capacity in the case of a Seller who is an individual) to
execute and deliver this Agreement and to perform their obligations hereunder
(including all right, power, capacity and authority to sell, transfer, and
convey the ASFL Shares). The execution, delivery and performance by each Seller
and ASFL of this Agreement and the agreements provided for herein, and the
consummation by each Seller of the

 

Page 2 of 26

 

--------------------------------------------------------------------------------




transactions contemplated hereby and thereby, will not, with or without the
giving of notice or the passage of time or both, directly or indirectly
contravene, conflict or result in a violation of any provision of such Seller’s
(if such Seller is an entity) or ASFL’s organizational or formation documents.

2.3        Corporate Matters. ASFL (i) is a corporation, duly registered,
validly existing, and in good standing under the laws of its jurisdiction of
organization; (ii) has full power and authority to carry on the businesses in
which it is engaged, and to own and use the properties owned and used by it.
ASFL is duly qualified as a foreign entity and is in good standing as a foreign
entity in all jurisdictions where the properties owned, leased or operated by it
and relating to the business are located or where the business is conducted,
except where failure to so qualify or be in good standing is not reasonably
likely to have a material adverse effect on the business, results of operations,
prospects or financial condition of the business.

2.4        Capitalization. Section 2.4 of the ASFL Disclosure Schedule sets
forth the authorized and issued capital stock of ASFL as of the date hereof,
together with a description of the rights and preferences of each class of
ASFL’s capital stock. As of the date hereof, there are no outstanding options,
warrants, preemptive rights, indebtedness having general voting rights or debt
convertible into securities having such rights or subscriptions or other rights
agreements or any other outstanding security or agreement entitling the holder
thereof or party thereto to acquire any capital stock of ASFL.

2.5         Subsidiaries. Section 2.5 of the ASFL Disclosure Schedule lists each
entity in which ASFL owns equity interests (an “ASFL Subsidiary”). Each of the
ASFL Subsidiaries is wholly owned by ASFL. All of the outstanding shares of
capital stock of, or other equity interests in, each such ASFL Subsidiary have
been validly issued and are fully paid and non-assessable and such shares or
interests are owned directly by ASFL, free and clear of all encumbrances and
free of any restriction on the right to vote, sell or otherwise dispose of such
capital stock or other ownership interests. Except for the capital stock or
other ownership interests of each of the ASFL Subsidiaries, ASFL does not
beneficially own directly or indirectly any capital stock, membership interest,
partnership interest, joint venture interest or other equity interest in any
Person.

2.6        Financial Statements. Section 2.6 of the ASFL Disclosure Schedule
sets forth true, correct and complete copies of (i) the unaudited balance sheet
of ASFL as of September 30, 2006, August 31, 2006 and July 31, 2006 and the
related statements of income for the periods ended September 30, 2006, August
31, 2006 and July 31, 2006 (the “Interim Period Unaudited ASFL Financial
Statements”); (ii) the unaudited balance sheet of Australian Secured Investments
(“AuSec”) as of September 30, 2006, August 31, 2006 and July 31, 2006 and the
related statements of income for the periods ended September 30, 2006, August
31, 2006 and July 31, 2006 (the “Interim Period Unaudited AuSec Financial
Statements”); and (iii) the audited balance sheets of AuSec as of June 30, 2006,
2005 and 2004 and the related statements of income, cash flows and changes in
stockholders’ equity for the fiscal years ended June 30, 2006, 2005 and 2004
(the “Audited AuSec Financial Statements”, and collectively with the

 

Page 3 of 26

 

--------------------------------------------------------------------------------




Interim Unaudited ASFL Financial Statements and the Interim Period Unaudited
AuSec Financial Statements, the “ASFL Financial Statements”). The ASFL Financial
Statements present fairly the financial position of ASFL as of the dates thereof
and its results of operations for the periods covered thereby and, except as set
forth on Section 2.6 of the Disclosure Schedule, the ASFL Financial Statements
have been prepared in all material respects in accordance with generally
accepted accounting principles (“GAAP”) as adopted and in effect within
Australia consistently applied. Except as set forth in the ASFL Financial
Statements or Section 2.6 of the Disclosure Schedule, (i) ASFL has no material
liabilities, contingent or otherwise, other than (a) liabilities incurred in the
ordinary course of business, and (b) obligations under contracts and commitments
incurred in the ordinary course of business and not required under GAAP to be
reflected in the ASFL Financial Statements; (ii) there has been no material
adverse change in the assets, business, liabilities, properties, prospects,
condition (financial or otherwise) or results of operations of ASFL; (iii)
neither the business, condition or operations of ASFL nor any of its properties
or assets have been materially or adversely affected as a result of any
legislative or regulatory change, any revocation or change in any franchise,
license or right to do business, or any other event or occurrence, whether or
not insured against; and (iv) ASFL has not entered into any material transaction
outside of the ordinary course of business or made any distribution on its
capital stock or other ownership interest.

2.7        Sellers Share Percentage. The ASFL Ordinary Shares to be acquired by
the Company represent thirty-six percent (36%) of all of the issued and
outstanding capital stock of ASFL on a fully-diluted basis.

2.8        Due Diligence Information. The due diligence information presented to
the Company by the Sellers and ASFL in connection with the Company’s due
diligence investigation of ASFL, including each of the representations,
warranties and covenants of ASFL and the Sellers in this Agreement, is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading.

2.9        Litigation; Compliance with Law. There is no (i) action, suit, claim,
proceeding or investigation pending or, to the best of ASFL’s knowledge,
threatened against or affecting ASFL, at law or in equity, or before or by any
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) arbitration proceeding relating to
ASFL pending under collective bargaining agreements or otherwise; or (iii)
governmental inquiry pending or, to the best of ASFL’s knowledge, threatened
against or affecting ASFL (including, without limitation, any inquiry as to the
qualification of ASFL to hold or receive any license or permit), and, to the
best of ASFL’s knowledge, there is no reasonable basis for any of the foregoing.
ASFL is not in default with respect to any governmental order, writ, judgment,
injunction or decree known to or served upon ASFL of any court or of any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign. There is no action or suit by ASFL pending or threatened
against others. ASFL has complied in all respects with all laws, rules,
regulations and orders

 

Page 4 of 26

 

--------------------------------------------------------------------------------




applicable to its businesses, operations, properties, assets, products and
services, and ASFL has all necessary permits, licenses and other authorizations
required to conduct its business as conducted and as proposed to be conducted,
except to the extent failure to comply or obtain any such permits, licenses or
authorizations will not have a material adverse effect. There is no existing
law, rule, regulation or order, and ASFL is not aware of any proposed law, rule,
regulation or order, which would prohibit or materially restrict ASFL from, or
otherwise materially and adversely affect ASFL in, conducting its business in
any jurisdiction in which it is now conducting business or in which it proposes
to conduct business.

2.10     Proprietary Information of Third Parties. No third party has claimed or
has reason to claim that any person employed by or affiliated with ASFL has
(a) violated or may be violating to any material extent any of the terms or
conditions of his employment, non-competition or non-disclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from ASFL that suggests that such a
claim might be contemplated. To the best of ASFL’s knowledge, no person employed
by or affiliated with ASFL has improperly utilized or proposes to improperly
utilize any trade secret or any information or documentation proprietary to any
former employer, and to the best of ASFL’s knowledge, no person employed by or
affiliated with ASFL has violated any confidential relationship which such
person may have had with any third party, in connection with the development,
manufacture or sale of any product or proposed product or the development or
sale of any service or proposed service of ASFL, and ASFL has no reason to
believe there will be any such employment or violation. To the best of ASFL’s
knowledge, none of the execution or delivery of this Agreement and the other
related agreements and documents executed in connection herewith, or the
carrying on of the business of ASFL as officers, employees or agents by any
officer, director or key employee of ASFL, or the conduct or proposed conduct of
the business of ASFL, will materially conflict with or result in a material
breach of the terms, conditions or provisions of or constitute a material
default under any contract, covenant or instrument under which any such person
is obligated.

2.11     Title to Assets. ASFL has valid and marketable title to all of its
assets now carried on its books including those reflected in the most recent
balance sheet of ASFL which forms a part of the ASFL Financial Statements, or
acquired since the date of such balance sheet (except personal property disposed
of since said date in the ordinary course of business) free of any liens charges
or encumbrances of any kind whatsoever, except such encumbrances and liens that
arise in the ordinary course of business and do not materially impair ASFL’s
ownership or use of such property or assets. ASFL does not own any real
property. ASFL is in compliance in all material respects under all leases for
property and assets under which it is operating, and all said leases are valid
and subsisting and are in full force and effect.

2.12     Intellectual Property Assets. ASFL has, or has rights to use, all
patents, patent rights, patent applications, trademarks, trademark applications,
service marks,

 

Page 5 of 26

 

--------------------------------------------------------------------------------




service mark applications, trade names or copyrights, any applications for such
which are in the process of being prepared and other intellectual property
rights and similar rights necessary or material for use in connection with its
business (collectively, “Intellectual Property”). The ASFL Intellectual Property
is sufficient to permit ASFL to conduct its business as presently conducted,
without any conflict with or infringement of the rights of others, and as
proposed to be conducted, and, except as disclosed in Section 2.12 to the ASFL
Disclosure Schedule, no claim is pending or, to the best of ASFL’s knowledge,
threatened to the effect that the operations of ASFL infringe upon or conflict
with the asserted rights of any other person under any Intellectual Property,
and, to the best of ASFL’s knowledge, there is no basis for any such claim
(whether or not pending or threatened). Except as disclosed in Section 2.12 to
the ASFL Disclosure Schedule, no claim is pending or, to the best of ASFL’s
knowledge, threatened to the effect that any such Intellectual Property owned or
licensed by ASFL, or which ASFL otherwise has the right to use, is invalid or
unenforceable by ASFL, and, to the best of ASFL’s knowledge, there is no basis
for any such claim (whether or not pending or threatened). To the best of ASFL’s
knowledge, all material technical information developed by and belonging to ASFL
that has not been patented has been kept confidential. ASFL has not granted or
assigned to any other person or entity any right to manufacture, have
manufactured or assemble the products or proposed products or to provide the
services or proposed services of ASFL. ASFL has no material obligation to
compensate any person for the use of any Intellectual Property nor has ASFL
granted to any person any license or other rights to use in any manner any
Intellectual Property of ASFL.

2.13     Assumptions, Guaranties, etc., of Indebtedness of Other persons. ASFL
has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable for any material amount of indebtedness of any other person
(including, without limitation, any liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss).

2.14     No Brokers or Finders. No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon ASFL for any commission, fee or other compensation as a finder
or broker arising out of the transactions contemplated by this Agreement.

2.15     No Material Adverse Change. Since the respective dates as of which
information was given in this Agreement or the ASFL Disclosure Schedules, except
as otherwise stated therein: (i) there has been no material adverse change in
the financial condition, or in the results of operations, affairs or prospects
of ASFL, whether or not arising in the ordinary course of business; and (ii)
there have been no transactions entered into by ASFL, other than those in the
ordinary course of business, which are material to ASFL.

2.16     Ownership of Seller Shares. The Sellers have good and marketable title
to such Seller’s ASFL Ordinary Shares, free and clear of any and all covenants,
conditions, restrictions, voting trust arrangements, security interests, options
and

 

Page 6 of 26

 

--------------------------------------------------------------------------------




adverse claims or rights whatsoever. Upon consummation of the purchase
contemplated hereby, the Company will acquire from the Seller good and
marketable title to such Seller’s ASFL Ordinary Shares, free and clear of all
covenants, conditions, restrictions, voting trust arrangements, security
interests, options and adverse claims or rights whatsoever.

2.17     Investment. The Sellers are acquiring their portion of the Company
Shares for its, his or her own account and beneficial interest for investment
and not for sale or with a view to, or for resale in connection with, the
distribution thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the IAO Preferred Stock or the IAO Conversion Stock, and does not
presently have any reason to anticipate a change in such intention.

2.18     Accredited Investors. Each Seller is, or together with such Seller’s
Purchaser Representative, as such term is defined in Rule 501(h) of Regulation D
under the Securities Act of 1933, as amended (“Securities Act”), is, an
“accredited investor” within the meaning of Rule 501(a) (1), (2), (3) or (7) of
Regulation D under the Securities Act.

2.19     Information. Each Seller has received all information it has requested
from the Company that it considers necessary or appropriate for deciding whether
to acquire the IAO Preferred Stock or the IAO Conversion Stock, including, but
not limited to, information meeting the requirements of Rule 502(b) of
Regulation D under the Securities Act. Each Seller has had an opportunity to ask
questions and receive answers from the Company regarding the terms of the
Company Shares and to obtain any additional information necessary to verify the
accuracy of the information given to it.

2.20     Experience. Each Seller has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risk of an
investment in the Company Shares and is able to bear the economic risk of such
investment.

2.21     Restricted Securities. Each Seller understands that the Company Shares
are characterized as “restricted securities” under the Securities Act, inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under the Securities Act and applicable regulations
thereunder such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, each
Seller represents that he is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. The Sellers also understand that the certificates
evidencing the Company Shares will bear the legend set forth below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE

 

Page 7 of 26

 

--------------------------------------------------------------------------------




STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL,
INC. (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.

2.22     Material Contract Defaults. ASFL is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
financial condition of either of them, and there is no event of default or other
event which, with notice or lapse of time or both, would constitute a default in
any material respect under any such contract, agreement, lease, or other
commitment in respect of which ASFL has not taken adequate steps to prevent such
a default from occurring.

2.23     Government Authorizations. ASFL have all licenses, franchises, permits,
and other governmental authorizations that are legally required to enable them
to conduct their business in all material respects as conducted on the date of
this Agreement. No authorization, approval, consent, or order of, or
registration, declaration, or filing with, any court or other governmental body
is required in connection with the execution and delivery by ASFL of this
Agreement and the consummation by ASFL of the transactions contemplated hereby.

2.24     Foreign Investors. If such Seller is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Seller hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for or purchase the Company Shares or any use of this
Agreement, including (a) the legal requirements within its jurisdiction for the
purchase of the Company Shares, (b) any foreign exchange restrictions applicable
to such purchase or acquisition, (c) any government or other consents that may
need to be obtained, and (d) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Company Shares. Such Seller’s beneficial ownership of the Company Shares
will not violate any applicable securities or other laws of Seller’s
jurisdiction.

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on the IAO Disclosure Schedule attached hereto as Exhibit B
(the “IAO Disclosure Schedule”), the Company hereby represents and warrants to
the Sellers as follows:

3.1        Organization, Execution and Delivery; Valid and Binding Agreements.
The Company is an organization that is validly existing and in good standing
under the laws of the State of Delaware. The Company has duly executed and
delivered this Agreement and, assuming that this Agreement is the legal, valid
and

 

Page 8 of 26

 

--------------------------------------------------------------------------------




binding agreement of the Sellers and ASFL, this Agreement constitutes the valid
and binding obligation of the Company, enforceable against it in accordance its
terms.

3.2        Authority; No Breach or Conflicts. The Company has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder (including all right, power, capacity and authority to
issue and sell the IAO Preferred Stock and the IAO Conversion Stock upon
conversion of the IAO Preferred Stock, subject to applicable federal and state
securities law restrictions). The execution, delivery and performance by the
Company of this Agreement and the agreements provided for herein, and the
consummation by the Company of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
directly or indirectly contravene, conflict or result in a violation of any
provision of the Company’s organizational documents. The IAO Preferred Stock,
when issued in compliance with the provisions of this Agreement, will be validly
issued, fully paid and non-assessable, and will have the rights, preferences,
privileges and restrictions described in the Certificate of Designations; the
IAO Conversion Stock issuable upon conversion of the IAO Preferred Stock have
been duly and validly reserved and, when issued in compliance with the
provisions of the Certificate of Designations, will be validly issued, fully
paid and non-assessable; and the IAO Preferred Stock and the IAO Conversion
Stock will be free of any liens or encumbrances other than any liens or
encumbrances created by the Sellers; provided, however, that the IAO Preferred
Stock and the IAO Conversion Stock may be subject to restrictions on transfer
under state or US federal securities laws. The issuance of the Company Shares is
not subject to any preemptive rights or rights of first refusal.

3.3        Investment. The Company is acquiring the ASFL Ordinary Shares for its
own account and beneficial interest for investment and not for sale or with a
view to, or for resale in connection with, the distribution thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the ASFL Ordinary
Shares, and does not presently have any reason to anticipate a change in such
intention.

 

3.4

The Company Reports; Financial Statements.

(a)        The Company has made available to ASFL each registration statement,
report, proxy statement or information statement prepared by it since
December 31, 2005 (the “Audit Date”) and filed with the US Securities and
Exchange Commission (“SEC”), including the Company’s Annual Report on Form 10-K
for the year ended December 31, 2005, each in the form (including exhibits,
annexes and any amendments thereto) as filed with the SEC. The Company has filed
or furnished all forms, statements, reports and documents required to be filed
or furnished by it with the SEC pursuant to applicable securities statutes,
regulations, policies and rules since the Audit Date (the forms, statements,
reports and documents filed or furnished with the SEC since the Audit Date and
those filed or furnished with the SEC subsequent to the date of this Agreement,
if any, including any amendments thereto, the “Reports”). Except as set forth on
Section 3.4 of the IAO Disclosure Schedule, each of the

 

Page 9 of 26

 

--------------------------------------------------------------------------------




Reports, at the time of its filing, complied or will comply in all material
respects with the applicable requirements of the Securities and Exchange Act of
1934, as amended (“Exchange Act”) and the rules and regulations thereunder and
complied in all material respects with then applicable accounting standards. As
of its respective dates (or, if amended, as of the date of such amendment), the
Reports did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.

(b)         Each of the consolidated balance sheets included in or incorporated
by reference into the Reports (including the related notes and schedules) fairly
presents the consolidated financial position of the Company and its subsidiaries
as of its date and each of the consolidated statements of income, shareholders’
equity and cash flows included in or incorporated by reference into the Reports
(including any related notes and schedules) fairly presents, or in the case of
Reports filed after the date hereof, will fairly present, the net income, total
shareholders’ equity and net increase in cash and cash equivalents, as the case
may be, of the Company and its respective subsidiaries for the periods set forth
therein (subject, in the case of unaudited statements, to notes and normal
year-end audit adjustments that will not be material in amount or effect), in
each case in accordance with generally accepted accounting principles
consistently applied during the periods involved, except as may be noted
therein.

3.5        Due Diligence Information. The due diligence information presented to
the Sellers and ASFL by the Company in connection with its due diligence
investigation of the Company is complete and accurate in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

3.6        Litigation; Compliance with Law. Except as disclosed, there is no (i)
action, suit, claim, proceeding or investigation pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company, at law or in
equity, or before or by any municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; (ii)
arbitration proceeding relating to the Company pending under collective
bargaining agreements or otherwise; or (iii) governmental inquiry pending or, to
the best of the Company’s knowledge, threatened against or affecting the Company
(including, without limitation, any inquiry as to the qualification of the
Company to hold or receive any license or permit), and, to the best of the
Company’s knowledge, there is no reasonable basis for any of the foregoing. The
Company is not in default with respect to any governmental order, writ,
judgment, injunction or decree known to or served upon the Company of any court
or of any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign. There is no action or suit by the Company
pending or threatened against others. The Company has complied in all respects
with all laws, rules, regulations and orders applicable to its businesses,
operations, properties, assets,

 

Page 10 of 26

 

--------------------------------------------------------------------------------




products and services, and the Company has all necessary permits, licenses and
other authorizations required to conduct its business as conducted and as
proposed to be conducted, except to the extent failure to comply or obtain any
such permits, licenses or authorizations will not have a material adverse
effect. There is no existing law, rule, regulation or order, and the Company is
not aware of any proposed law, rule, regulation or order, which would prohibit
or materially restrict the Company from, or otherwise materially and adversely
affect the Company in, conducting its business in any jurisdiction in which it
is now conducting business or in which it proposes to conduct business.

3.7        Proprietary Information of Third Parties. No third party has claimed
or has reason to claim that any person employed by or affiliated with the
Company has (a) violated or may be violating to any material extent any of the
terms or conditions of his employment, non-competition or non-disclosure
agreement with such third party, (b) disclosed or may be disclosing or utilized
or may be utilizing any trade secret or proprietary information or documentation
of such third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from the Company that suggests that such
a claim might be contemplated. To the best of the Company’s knowledge, no person
employed by or affiliated with the Company has improperly utilized or proposes
to improperly utilize any trade secret or any information or documentation
proprietary to any former employer, and to the best of the Company’s knowledge,
no person employed by or affiliated with the Company has violated any
confidential relationship which such person may have had with any third party,
in connection with the development, manufacture or sale of any product or
proposed product or the development or sale of any service or proposed service
of the Company, and the Company has no reason to believe there will be any such
employment or violation. To the best of the Company’s knowledge, none of the
execution or delivery of this Agreement and the other related agreements and
documents executed in connection herewith, or the carrying on of the business of
the Company as officers, employees or agents by any officer, director or key
employee of the Company, or the conduct or proposed conduct of the business of
the Company, will materially conflict with or result in a material breach of the
terms, conditions or provisions of or constitute a material default under any
contract, covenant or instrument under which any such person is obligated.

3.8        Title to Assets. The Company has valid and marketable title to all of
its assets now carried on its books including those reflected in the most recent
balance sheet of the Company which forms a part of the Reports, or acquired
since the date of such balance sheet (except personal property disposed of since
said date in the ordinary course of business) free of any liens charges or
encumbrances of any kind whatsoever, except such encumbrances and liens that
arise in the ordinary course of business and do not materially impair the
Company’s ownership or use of such property or assets. The Company does not own
any real property. The Company is in compliance in all material respects under
all leases for property and assets under which it is operating, and all said
leases are valid and subsisting and are in full force and effect.

 

Page 11 of 26

 

--------------------------------------------------------------------------------




3.9        Intellectual Property Assets. The Company has, or has right to use
all patents, patent rights, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names or
copyrights, any applications for such which are in the process of being prepared
and other intellectual property rights and similar rights necessary or material
for use in connection with its business (collectively, “IAO Intellectual
Property”). The Company owns or possesses adequate licenses or other rights to
use all IAO Intellectual Property necessary or material to the conduct of its
business as conducted, without any conflict with or infringement of the rights
of others, and as proposed to be conducted, and, except as disclosed in
Section 3.9 to the Disclosure Schedule, no claim is pending or, to the best of
the Company’s knowledge, threatened to the effect that the operations of the
Company infringe upon or conflict with the asserted rights of any other person
under any IAO Intellectual Property, and, to the best of the Company’s
knowledge, there is no basis for any such claim (whether or not pending or
threatened). Except as disclosed in Section 3.9 to the Disclosure Schedule, no
claim is pending or, to the best of the Company’s knowledge, threatened to the
effect that any such IAO Intellectual Property owned or licensed by the Company,
or which the Company otherwise has the right to use, is invalid or unenforceable
by the Company, and, to the best of the Company’s knowledge, there is no basis
for any such claim (whether or not pending or threatened). To the best of the
Company’s knowledge, all material technical information developed by and
belonging to the Company that has not been patented has been kept confidential.
The Company has not granted or assigned to any other person or entity any right
to manufacture, have manufactured or assemble the products or proposed products
or to provide the services or proposed services of the Company. The Company has
no material obligation to compensate any person for the use of any Intellectual
Property nor has the Company granted to any person any license or other rights
to use in any manner any IAO Intellectual Property.

3.10     Assumptions, Guaranties, etc. of Indebtedness of Other persons. The
Company has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable for any material amount of indebtedness of any other person
(including, without limitation, any liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss).

3.11     No Brokers or Finders. No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Company for any commission, fee or other compensation as a
finder or broker arising out of the transactions contemplated by this Agreement.

3.12     No Material Adverse Change. Since the respective dates as of which
information was given in this Agreement or the Disclosure Schedules, except as
otherwise stated therein: (i) there has been no material adverse change in the
financial condition, or in the results of operations, affairs or prospects of
the Company, whether or not arising in the ordinary course of business; and (ii)
there have been no transactions entered into by the Company, other than those in
the ordinary course of business, which are material to the Company.

 

Page 12 of 26

 

--------------------------------------------------------------------------------




3.13     Investment. The Company is acquiring the ASFL Ordinary Shares for
investment and not for sale or with a view to, or for resale in connection with,
the distribution thereof, has no present intention of selling (in connection
with a distribution or otherwise), granting any participation in, or otherwise
distributing the ASFL Ordinary Shares, and does not presently have any reason to
anticipate a change in such intention.

3.14     Information. The Company has received all information requested from
ASFL that it considers necessary or appropriate for deciding whether to acquire
the ASFL Ordinary Shares. The Company has had an opportunity to ask questions
and receive answers from the Sellers and ASFL regarding the terms of the ASFL
Ordinary Shares and to obtain any additional information necessary to verify the
accuracy of the information given to it.

3.15     Material Contract Defaults. The Company is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or financial condition of either of them, and there is no event of
default or other event which, with notice or lapse of time or both, would
constitute a default in any material respect under any such contract, agreement,
lease, or other commitment in respect of which the Company has not taken
adequate steps to prevent such a default from occurring.

3.16     Government Authorizations. The Company have all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable them to conduct their business in all material respects as conducted on
the date of this Agreement. No authorization, approval, consent, or order of, or
registration, declaration, or filing with, any court or other governmental body
is required in connection with the execution and delivery by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby.

4.

CONTINUING COVENANTS

From and after the execution and delivery of this Agreement, the parties agree
as follows:

4.1        ASIC. Within five days of the Closing Date, ASFL shall lodge a Form
484 with the Australian Securities and Investments Commission to note the change
of shareholding in favor of the Company, and will use reasonable efforts to
obtain such change.

4.2        AMEX and Stockholder Approval. The Company agrees to file an
application with AMEX by November 30, 2006, for approval of listing of the IAO
Conversion Stock and, if required to do so by AMEX, to seek stockholder approval
for the issuance of such IAO Conversion Stock as a condition to AMEX’s listing
approval, and will use reasonable efforts to obtain approval from AMEX and the
IAO stockholders, if necessary, for such shares. In accordance with the
Certificate of Designations, upon

 

Page 13 of 26

 

--------------------------------------------------------------------------------




approval of listing of the IAO Conversion Stock by AMEX, the Company Shares
shall automatically convert into the shares of IAO Conversion Stock.

4.3        Registration Statement. The Company agrees it shall, within 30 days
following approval of listing of the IAO Conversion Stock by AMEX, prepare and
file with the SEC, at the Company’s expense, a registration statement, to the
extent the Company is eligible to file on Form S-3, for the re-sale of the IAO
Conversion Stock (the “S-3 Registration Statement”) under the Securities Act by
the Sellers. The Company will use its reasonable efforts to cause such S-3
Registration Statement to become effective within four (4) months from the
initial filing thereof.

4.4        Notice of Developments. Each party will give prompt written notice to
the other party of any material adverse development causing a breach or likely
breach of any of its covenants in this Agreement.

5.

INDEMNIFICATION

5.1        Survival of Representations. All of the representations and
warranties of the Company, the Sellers and ASFL contained in this Agreement
shall have been accurate as of the date of the Closing Date, and all such
representations and warranties shall survive the Closing Date for a period of
one year, measured from the Closing Date.             

 

5.2

Indemnification.

(a)        The Company shall indemnify and hold harmless the Sellers and ASFL
and its officers, directors, agents, employees and affiliates, each person who
controls or the Sellers and ASFL (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each such Person, a “Control
Person”) and the officers, directors, agents, employees and affiliates of each
such Control Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, costs of preparation and attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of, or relating to, a breach
or breaches of any representation, warranty, covenant or agreement by the
Company under this Agreement.

(b)        The Sellers and ASFL shall indemnify and hold harmless the Company,
its officers, directors, agents and employees, each Control Person and the
officers, directors, agents and employees of each Control Person, to the fullest
extent permitted by application law, from and against any and all Losses, as
incurred, arising out of, or relating to, a breach or breaches of any
representation, warranty, covenant or agreement by the Sellers and ASFL under
this Agreement.

5.3        Conduct of Indemnification Proceedings. If any proceeding shall be
brought or asserted against any person entitled to indemnity (each a
“Proceeding”) hereunder (an “Indemnified Party”), such Indemnified Party
promptly shall notify the

 

Page 14 of 26

 

--------------------------------------------------------------------------------




person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed to pay such fees and expenses; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of the
claim against the Indemnified Party but will retain the right to control the
overall Proceedings out of which the claim arose and such counsel employed by
the Indemnified Party shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party to which the Indemnified Party is
entitled hereunder (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) business days of written notice thereof to
the Indemnifying Party.

No right of indemnification under this Section shall be available as to a
particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely out of the negligence or bad faith
of such Indemnified Party in performing the obligations of such Indemnified
Party under this Agreement or a breach by such Indemnified Party of its
obligations under this Agreement.

5.4        Limitations on Indemnity. Neither the Sellers or ASFL, on one hand,
nor the Company, on the other hand, shall have aggregate liability for Losses
arising under

 

Page 15 of 26

 

--------------------------------------------------------------------------------




this Agreement or any instrument delivered hereunder in excess of US$1,000,000
and any aggregate liability will be resolved thru the return of shares at the
current market price.

5.5        Exclusivity. The indemnity and contribution agreements contained in
this Section 5 are the exclusive remedy that the Indemnified Parties may have to
the Indemnifying Parties.

6.

MISCELLANEOUS

6.1        Remedies Cumulative; Remedies Not Waived. Except as provided in
Section 5.5, no remedy herein conferred upon the parties is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise. No course of
dealing between the parties, nor any delay on the part of the parties in
exercising any rights hereunder, shall operate as a waiver of any of the rights
of any of the parties, either individually or in the aggregate.

6.2        Waiver and Amendment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them. This Agreement shall not be changed,
modified or amended except by a writing signed by the parties hereto.

6.3        Assignability. Neither party may assign or transfer this Agreement or
its rights hereunder without the prior written consent of the other party, which
consent shall not be unreasonably withheld.

6.4        Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by registered or certified mail
(return receipt requested and postage prepaid), transmitted by telecopy, or
delivered by hand, by messenger or by a recognized overnight delivery service,
addressed as follows, or to such other address as such party may have from time
to time furnished to the other party in writing:

 

If to the Company:

IA Global, Inc.

550 N. Reo Street, Suite 300

Tampa, FL 33609

Fax: 1-813-261-5158

 

 

If to the Sellers:

McFraui Pty Ltd

 

ACN 119 708 486 ATF

 

The McFaui Trust

 

Level 1, Corporate Centre One

 

2 Corporate Court

 

Bundall QLD 4217

 

 

Page 16 of 26

 

--------------------------------------------------------------------------------




 

Baddas Investments Pty Ltd

 

ACN 119 753 507 ATF

 

The Baddas 1Trust

 

Level 1, Corporate Centre One

 

2 Corporate Court

 

Bundall QLD 4218

 

 

Jonathan Philip Pepper ATF

 

The Pepper Family Trust

 

27 Rosedale Place

 

Helensvale QLD 4212

 

 

Kiara Sue Brace

 

15 Chesterfield Place

 

Runaway Bay QLD 4216

 

 

Welcome Angels Services Pty Ltd

 

ACN 059 634 383 ATF

 

The UAPC Discretionary Trust

 

20 Simpson Road

 

Bardon QLD 4065

 

 

Jarit Partners Pty Ltd ATF

 

The Murphy Family Trust

 

31 Perth Avenue

 

Lindfield NSW 2070

 

 

Charles Margerison

 

Unit 2/37 Garfield Terrace

 

Surfers Paradise QLD 4217

 

 

Nvesta Pty Ltd

 

ACN 098 944 775

 

PO Box 71

 

Underwood QLD 4119

 

 

If to ASFL:

Level 1, Corporate Centre

 

2 Corporate Court

 

Bundall QLD 4217

 

Australia

 

61-7-5556-7901

 

 

Page 17 of 26

 

--------------------------------------------------------------------------------




Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if sent by registered or
certified mail, the earlier of receipt and five (5) business days after
dispatch, (ii) if transmitted by telecopy, on the business day of confirmed
receipt by the addressee thereof, and (iii) if delivered in person or by
overnight courier, on the business day delivered.

6.5        Expenses. Each party shall pay its expenses, including attorneys
fees, in connection with this Agreement and the transactions contemplated
hereby.

6.6        Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but all such
counterparts shall together constitute but one and the same instrument.

6.7        Headings; Construction. The headings of the several sections,
divisions or subsections of this Agreement shall not be construed to constitute
any part or to affect the meaning of any such sections, divisions or
subsections. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption of burden of proof shall arise favoring
or not favoring any party by virtue of the authorship of any of the provisions
of this Agreement.

6.8        Severability. If any provision of this Agreement or portion of any
provision, or the application thereof to any person or circumstance, shall, to
any extent, be held invalid or unenforceable, the remainder of this Agreement or
the remainder of such provision and the application thereof to other persons or
circumstances, other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law.

6.9         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Newark, Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Newark, Delaware for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing

 

Page 18 of 26

 

--------------------------------------------------------------------------------




a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding..

6.10     Compliance Required. The obligations of each of the parties arising
pursuant to this Agreement shall be expressly conditioned upon the full
compliance by the other party hereto with the terms set forth herein and in the
ancillary agreements referenced herein.

[SIGNATURE PAGE FOLLOWS]

 

Page 19 of 26

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.

THE COMPANY:

 

IA Global, Inc.

 

By: /s/ Mark Scott

Name: Mark Scott

Title: President and Chief Financial Officer

 

SELLERS:

 

/s/ McFraui Pty Ltd ATF The McFraui Trust

 

/s/ Baddas Investments Pty Ltd ATF The Baddas 1Trust

 

/s/ Jonathan Philip Pepper ATF The Pepper Family Trust

 

/s/ Kiara Sue Brace

 

/s/ Welcome Angels Services Pty Ltd ATF The UAPC Discretionary Trust

 

/s/ Jarit Partners Pty Ltd ATF The Murphy Family Trust

 

/s/ Charles Margerison

 

/s/ Nvesta Pty Ltd

 

 

Page 20 of 26

 

--------------------------------------------------------------------------------




AUSTRALIAN SECURED FINANCIAL LIMITED
ACN 120 340 507

 

By: /s/ John Margerison

Name: John Margerison

Title: Director

 

 

Page 21 of 26

 

--------------------------------------------------------------------------------




SCHEDULE I

 

ASFL ORDINARY SHARES TO BE EXCHANGED

 

To Whom Issued

ASFL Shares
No.

 

 

McFraui Pty Ltd A C N 119 708 486 ATF The McFraui Trust

1,013,143

 

 

Baddas Investments Pty Ltd A C N 119 753 507 ATF The Baddas 1Trust

365,143

 

 

Jonathan Philip Pepper ATF The Pepper Family Trust

77,143

 

 

Kiara Sue Brace

5,143

 

 

Welcome Angels Services Pty Ltd ACN 059 634 383 ATF The UAPC Discretionary Trust

5,143

 

 

Jarit Partners Pty Ltd ATF The Murphy Family Trust

5,143

 

 

Charles Margerison

5,143

 

 

Nvesta Pty Ltd A C N 098 944 775

5,143

 

 

Total ASFL Ordinary Shares Exchanged

1,481,144

 

 

Page 22 of 26

 

--------------------------------------------------------------------------------




COMPANY SHARES TO BE EXCHANGED

 

 

Series A-1
Preferred Stock

 

Number of shares of
Common Stock
the Series A-1 may
be converted into

 

 

 

 

McFraui Pty Ltd A C N 119 708 486 ATF The McFraui Trust

2,992.6200

 

29,926,200

 

 

 

 

Baddas Investments Pty Ltd A C N 119 753 507 ATF The Baddas 1Trust

1,078.5587

 

10,785,587

 

 

 

 

Jonathan Philip Pepper ATF The Pepper Family Trust

227.8648

 

2,278,648

 

 

 

 

Kiara Sue Brace

15.1913

 

151,913

 

 

 

 

Welcome Angels Services Pty Ltd ACN 059 634 383 ATF The UAPC Discretionary Trust

15.1913

 

151,913

 

 

 

 

Jarit Partners Pty Ltd ATF The Murphy Family Trust

15.1913

 

151,913

 

 

 

 

Charles Margerison

15.1913

 

151,913

 

 

 

 

Nvesta Pty Ltd A C N 098 944 775

15.1913

 

151,913

 

 

 

 

Total Shares

4,375

 

43,750,000

 

Page 23 of 26

 

--------------------------------------------------------------------------------




Schedule II

 

Certificate of Designations

 

 

 

Page 24 of 26

 

--------------------------------------------------------------------------------




Exhibit A

 

ASFL Disclosure Schedule

 

 

Section 2.4

Capitalization

 

 

See attached.

 

 

Section 2.5

Subsidiaries

 

 

Australian Secured Investments Ltd.

 

ADJ Services Pty Ltd.

 

 

Section 2.6

Financial Statements

 

 

See attached.

 

 

Section 2.12

Intellectual Property Assets

 

 

None.

 

 

Page 25 of 26

 

--------------------------------------------------------------------------------




Exhibit B

 

IAO Disclosure Schedule

 

 

Section 3.4

IAO Reports

 

 

None.

 

 

Section 3.9

IAO Intellectual Property Assets

 

 

None.

 

 

Page 26 of 26

 

--------------------------------------------------------------------------------